Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach nor suggest a color shifting heat transfer label, comprising: 
a carrier; 
a color design layer on the carrier, the color design layer formulated from an ink having a color shifting effect; 
a backing layer positioned on the color design layer, opposite the carrier, wherein the backing layer is a UV/LED curable thermoplastic resin ink; and 
an adhesive layer, wherein the color design layer is configured to separate from the carrier, the color design layer separating from the carrier defining a color shifting feature adhered to a target object upon application of heat and pressure, the color shifting feature being adhered to the target object to define a plane defined by the color shifting feature, wherein the color design layer is formulated from a design color ink including a resin dispersion and a pigment, wherein the pigment is present in a concentration of about 13.9 percent by weight to about 20 percent by weight, and wherein the adhesive layer is positioned on the color design layer, opposite the carrier.

The prior art does not teach nor suggest a method of providing a durable, color shifting feature to a target object, comprising the steps of: 
providing a color shifting heat transfer label, the color shifting heat transfer label having a carrier, a color design layer on the carrier, the color design layer formulated from an ink having a color shifting effect, a backing layer, and an adhesive layer, the adhesive layer positioned on the color design layer, opposite the carrier, wherein the backing layer is a UV/LED curable thermoplastic resin ink, the color design layer being formulated from a design color ink including a resin dispersion and a pigment, and the pigment being present in a concentration of about 13.9 percent by weight to about 20 percent by weight; 
placing the color shifting heat transfer label onto the object with the backing layer being closer to the target object than the carrier is closer to the object; 5US Serial No. 16/035,085Amendment C Art Unit 1745 
applying heat and pressure to a back side of the carrier; 
separating the adhesive layer, backing layer and the color design layer from the carrier to define a color shifting feature; and 
transferring and adhering the color shifting feature to the target object to define a plane defined by the color shifting feature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745